Citation Nr: 0415829	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
kidney condition.

2.  Entitlement to service connection for prostate problem.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel





INTRODUCTION

The veteran had active service from April 1992 through 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for kidney condition in 
a May 1996 rating decision and properly notified the veteran, 
who did not initiate an appeal of that decision.

3.  Evidence received since the May 1996 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.

4.  There is no competent evidence of a current diagnosis or 
residuals of prostate problem seen in service.

CONCLUSIONS OF LAW

1.  The rating decision of May 1996 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

2.  No new and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the May 1996 rating decision to reopen a claim for 
service connection for kidney condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).
3.  Service connection for prostate problem is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
In a December 2002 letter, the RO explained the requirements 
for establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  The 
RO also listed the evidence currently of record for the 
claims.  It advised the veteran of the information required 
of him in order for it to attempt to obtain additional 
evidence.  The Board finds that this notice satisfies the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO issued its VCAA notice in 
December 2002, prior to the March 2003 rating decision at 
issue here.  

Also in Peligrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
 
In this case, although the December 2002 VCAA letter did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letter 
specifically identified certain evidence that the RO would 
secure.  The RO also asked the veteran to identify any other 
private, VA or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asked the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, service medical and personnel 
records, the transcript of the veteran's personal hearing 
testimony, and reports of VA examinations and opinions.  
38 U.S.C.A. § 5103A.  In addition, the veteran has submitted 
a private medical statement.  While the VA failed to obtain a 
copy of the Keesler AFB medical report, the Board is certain 
that the Keesler report would be duplicative of the service 
medical records already obtained.  An August 1995 VA medical 
report provides an adequate description of the veteran's 
hospitalization at Keesler.  This report shows that the 
veteran was transferred to Keesler after he collapsed during 
a July 1995 physical training test.  He was sent to Keesler 
in response to concerns that he may require hemodialysis.  
The veteran, however, required no such therapy and was 
returned to Fort Benning for continued outpatient therapy and 
observation.  Since the veteran's treatment at Kessler was 
fully documented in the August 1995 VA report, the VA's 
failure to obtain these records is not prejudicial to the 
veteran's claim.  Accordingly, the Board finds that the duty 
to assist with respect to this claim has been met.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in September 2002, the amended 
regulations apply.  

New and Material Evidence to Reopen Kidney Condition Claim

The veteran submitted his original claim for service 
connection for kidney disorder in March 1996.  The RO denied 
that claim in a May 1996 rating decision, finding that 
although there was a record of treatment in service for 
kidney condition, no permanent residual or chronic disability 
subject to service connection was shown by service medical 
records or demonstrated by evidence following service.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
May 1996 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. §  5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In September 2002 appellant filed another claim for kidney 
condition.  The RO denied this claim in a March 2003 rating 
decision finding that the evidence submitted in connection 
with the claim for kidney condition did not constitute new 
and material evidence because, although it was new, it did 
not bear directly and substantially upon the issue of a 
kidney condition occurring in service.  In a December 2003 
supplemental statement of the case the RO determined that the 
veteran's testimony presented at his personal hearing in 
September of that year constituted new and material evidence 
to reopen his claim.  However, after obtaining a VA 
examination to evaluate any current residuals from the 
veteran's history of acute renal failure, the RO again denied 
the kidney condition claim for lack of service connection.

The Board notes that even though the RO's December 2003 
supplemental statement of the case found that there was new 
and material evidence to reopen the claim but denied the 
claim on the merits, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that while some of 
the evidence received since the May 1996 rating decision is 
new and material, such evidence does not raise a reasonable 
possibility of substantiating the claim.  For instance, the 
October 2003 VA medical report stated that the veteran had 
"complete resolution of his acute renal problem without any 
residuals of renal abnormality."  This report, while new and 
material evidence does not support the veteran's service 
connection claim.  It actually negates the veteran's claim 
and therefore does not raise a reasonable possibility of 
substantiating the claim.  The veteran's statement at his 
personal hearing in September 2003 also constitutes new and 
material evidence; however, that statement is unsubstantiated 
in light of the October 2003 VA medical report and therefore 
does not raise a reasonable possibility of substantiating the 
claim.  

The Wesley Medical Center report, on the other hand is not 
even material to the kidney condition issue.  That report 
does not allude to any sort of kidney condition.  It merely 
states that the veteran complained of lower abdomen pain and 
urinary hesitancy.  Such statements alone do not constitute 
proof of a kidney condition.  Given that neither the October 
2003 VA medical report, the veteran's statement nor the 
Wesley report raises a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material and the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection for Prostate Problem

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is not 
in order.  Initially, the Board notes that there is evidence 
of a current prostate problem.  However, there is no 
connection shown between the prostate problem and the 
veteran's military service.  Service medical records are 
negative for any diagnosis or treatment of prostate problems 
and the record lacks any competent evidence connecting his 
prostate problems to the veteran's July 1995 heat injury.  
Furthermore, there is no connection between the prostate 
problem and any service connected disability.  A VA doctor 
examined the veteran in October 2003 and found no 
relationship between the veteran's currently diagnosed 
prostatitis and his past history of acute renal failure in 
service and, in any event, the veteran is not service 
connected for any disability.  Therefore, service connection 
for prostate problem is denied because this condition neither 
occurred in nor was caused by service or a service connected 
injury.  









							(CONTINUED ON NEXT PAGE)

ORDER

Because new and material evidence has not been received, the 
claim for service connection for kidney condition is not 
reopened; the appeal is denied.

Service connection for a prostate disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



